66 So. 3d 1082 (2011)
Pierre SMITH, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D11-1319.
District Court of Appeal of Florida, Third District.
August 10, 2011.
Pierre Smith, in proper person.
Pamela Jo Bondi, Attorney General, for appellee.
Before RAMIREZ and SHEPHERD, JJ., and SCHWARTZ, Senior Judge.
Prior report: 41 So. 3d 228.
PER CURIAM.
Pierre Smith appeals the trial court's denial of his motion for post-conviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion, he alleges three grounds for rule 3.850 relief. The third, an ineffective assistance of trial counsel claim, is a facially sufficient claim for rule 3.850 relief. The trial court, by summarily denying Smith's motion, has failed to conclusively refute this claim. Consequently, we reverse and remand for further proceedings. On remand, if the trial court again enters an order summarily denying the post-conviction motion, the trial court shall attach written portions of the record conclusively refuting Smith's claim. See Fla. R.App. P. 9.141(b)(2)(D) (requiring reversal by this court unless the record shows conclusively that the defendant is entitled to no relief).
Reversed and remanded.